Claims 1-4 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to Specification
2	The title of the invention recited in the claimed specification at page 1, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are 
directed. 
The following title is suggested: 
“APPARATUS FOR FORMING DYE SUBLIMATION IMAGES AND TEXTURING THE SURFACE OF SOLID SHEETS OF THE SUBSTRATE”.
Double Patenting
3	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 11,065,909 B2, in view of U.S. Patent No. 4,174,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-10 and 12 of the U.S. Patent No. 11,065,909 B2, teach and disclose an apparatus for texturing a plastic substrate while forming a dye sublimation image in the plastic substrate, wherein the plastic substrate has a first side and a second side and comprising a platen, a dye carrier, a textured cover and a heater as claimed in claims 1-4 (see claims 1-10 and 12 of the U.S. Patent No. 11,065,909 B2). 
The instant claims differ from the claims of the U.S. Patent No. 11,065,909 B2, by reciting an apparatus for texturing a plastic substrate comprising a clamp for providing a clamping force.
 U.S. Patent No. 4,274,250 in analogous art of apparatus for imprinting articles formulation, teaches an apparatus for sublimation transfer of dyes comprising a clamp to maintain transfer sheet clamped between the first and the second belts (see claim 1).
Therefore, in view of the teaching of the secondary reference of U.S. Patent No. 4,274,250, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the apparatus taught by the claims of the U.S. Patent No. 11,065,909 B2, by incorporating a clamp to arrive at the claimed invention. Such a Modification would have been obvious because the person of the ordinary skill in the art would expect that the use of the clamp as taught by (US’ 250) would be similarly useful and applicable to the analogous apparatus taught by the claims the Patent No. 11,065,909 B2, Therefore, this is an obvious formulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761